DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-28 are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A system, comprising: a communication interface; and a processor coupled to the communication interface and configured to: receive via the communication interface from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand data representing at least corresponding location and [[an]] a corresponding availability state of the vehicle, wherein the corresponding available state of the vehicle includes a corresponding battery charge level; determining a current value for a dynamic charge threshold; use the received location and availability state data to determine a subset of the fleet of electric vehicles currently available to be used in part by comparing the corresponding battery charge level for each of the plurality of vehicles to the dynamic charge threshold; and provide via the communication interface to each of a plurality of users data indicating the respective locations of one or more electric vehicles included in the subset of the fleet of electric vehicles currently available for use by [[the]] a user within an area of interest associated with the user.".
Prior arts of record fail to disclose “A system, comprising: a communication interface; and a processor coupled to the communication interface and configured to: receive via the communication interface from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand data representing at least corresponding location and [[an]] a corresponding availability state of the vehicle, wherein the corresponding available state of the vehicle includes a corresponding battery charge level; determining a current value for a dynamic charge threshold; use the received location and availability state data to determine a subset of the fleet of electric vehicles currently available to be used in part by comparing the corresponding battery charge level for each of the plurality of vehicles to the dynamic charge threshold; and provide via the communication interface to each of a plurality of users data indicating the respective locations of one or more electric vehicles included in the subset of the fleet of electric vehicles currently available for use by [[the]] a user within an area of interest associated with the user.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 3-22 and 28 depend on and further limit of independent claim 1, therefore claims 3-22 and 28 are considered allowable for the same reason.
Regarding claim 23, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 23 "A method, comprising: receiving via a communication interface, from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand, data representing a least corresponding location and [[an]] a corresponding availability state of the vehicle, wherein the corresponding available state of the vehicle includes a corresponding battery charge level; and using a processor to: Application Serial No. 16/382,725 Attorney Docket No. BIRDP0024determine a current value for a dynamic charge threshold; use the received location and availability state data to determine a subset of fleet of electric vehicles currently available to be used in part by comparing the corresponding battery charge level for each of the plurality of vehicles to the dynamic charge threshold; and provide via the communication interface to each of a plurality of users data indicating the respective locations of one or more electric vehicles included in the subset of the fleet of electric vehicles currently available for use by [[the]] a user within an area of interest associated with the user.".
Prior arts of record fail to disclose “A method, comprising: receiving via a communication interface, from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand, data representing a least corresponding location and [[an]] a corresponding availability state of the vehicle, wherein the corresponding available state of the vehicle includes a corresponding battery charge level; and using a processor to: Application Serial No. 16/382,725 Attorney Docket No. BIRDP0024determine a current value for a dynamic charge threshold; use the received location and availability state data to determine a subset of fleet of electric vehicles currently available to be used in part by comparing the corresponding battery charge level for each of the plurality of vehicles to the dynamic charge threshold; and provide via the communication interface to each of a plurality of users data indicating the respective locations of one or more electric vehicles included in the subset of the fleet of electric vehicles currently available for use by [[the]] a user within an area of interest associated with the user.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 24, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 24 "A computer program product embodied in a non-transitory computer-readable medium, comprising computer instructions for: receiving via a communication interface, from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand, data representing at least a corresponding location and [[an]] a corresponding availability state of the vehicle, wherein the corresponding available state of the vehicle includes a corresponding battery charge level; determining a current value for a dynamic charge threshold; using the received location and availability state data to determine a subset of the fleet of electric vehicles currently available to be used in part by comparing the corresponding battery charge level for each of the plurality of vehicles to the dynamic charge threshold; and providing via the communication interface to each of a plurality of users data indicating the respective locations of one or more electric vehicles included in the fleet of electric vehicles currently available for use by [[the]] a user within an area of interest associated with the user.".
Prior arts of record fail to disclose “A computer program product embodied in a non-transitory computer-readable medium, comprising computer instructions for: receiving via a communication interface, from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand, data representing at least a corresponding location and [[an]] a corresponding availability state of the vehicle, wherein the corresponding available state of the vehicle includes a corresponding battery charge level; determining a current value for a dynamic charge threshold; using the received location and availability state data to determine a subset of the fleet of electric vehicles currently available to be used in part by comparing the corresponding battery charge level for each of the plurality of vehicles to the dynamic charge threshold; and providing via the communication interface to each of a plurality of users data indicating the respective locations of one or more electric vehicles included in the fleet of electric vehicles currently available for use by [[the]] a user within an area of interest associated with the user.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 25, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 25 "A device, comprising: a communication interface; and a processor coupled to the communication interface and configured to: receive via the communication interface data indicating the respective locations of one or more vehicles currently available for use by [[the]] a user associated with the device within an area of interest associated with the , wherein the vehicles are determined to be made available for use based on a comparison between Application Serial No. 16/382,725 Attorney Docket No. BIRDP0025a corresponding battery charge level for each of the one or more vehicles to a dynamic charge threshold that is based on a current time of day; display via a map-based interactive user interface data representing at least a subset of the one or more vehicles currently available for use by the user within an area of interest associated with the mobile device; receive an indication to ride a specific vehicle; and send to a remote server data associated with the indication to ride the specific vehicle, wherein the remote server is configured to process the data associated with the indication to ride the specific vehicle and to unlock the specific vehicle for use based at least in part on the data associated with the indication to ride the specific vehicle.".
Prior arts of record fail to disclose “A device, comprising: a communication interface; and a processor coupled to the communication interface and configured to: receive via the communication interface data indicating the respective locations of one or more vehicles currently available for use by [[the]] a user associated with the device within an area of interest associated with the , wherein the vehicles are determined to be made available for use based on a comparison between Application Serial No. 16/382,725 Attorney Docket No. BIRDP0025a corresponding battery charge level for each of the one or more vehicles to a dynamic charge threshold that is based on a current time of day; display via a map-based interactive user interface data representing at least a subset of the one or more vehicles currently available for use by the user within an area of interest associated with the mobile device; receive an indication to ride a specific vehicle; and send to a remote server data associated with the indication to ride the specific vehicle, wherein the remote server is configured to process the data associated with the indication to ride the specific vehicle and to unlock the specific vehicle for use based at least in part on the data associated with the indication to ride the specific vehicle.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 26-27 depend on and further limit of independent claim 25, therefore claims 26-27 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683